OFFICE   OF   THE AlTORNEY     GENERAL   OF   TEXAS
                      AUSTIN




                                     .
iIG23Xi)iQ   JO!2       C.   Xzzbur~er,   Pn~o   2




              *%nce   t3c.Co!~titutio2   a&   the S~u~lore=lo
                                                           CoILIt.
        msoifiaaily    bold thut 3ahool districtdhavo      ~0
        z&i-d OL‘ authoritjr to.enter   i;lto ouch contraots,
        ruch contracts. cm alearly     ultra viras.

             R.     .   l    .
                              n




              Your l&tar  continues  by citing 10 Tax. Jur. pp.
135 to 1.87 an& by slotiug your c~xCtz3fon     that  a Sire in-
~.~y~:;CC  pcllcy  iasus8 by a inutwl ooqmny   on property be-
-lo= -.*-i to c 3ohcol district
   U,+-g                          could not be cr.fozced by tho
~:~.~,~~c$ actor 1% &6    suflered 3 fire 1033 on tiuoh property.
a ~cwX.~f, of tko sciiool distziotts    crocit.   ?ho Opinion
r~-dc~&zcu  thc.t the llabillty   of t&e nolic?rLiolear la ttot          _
Cara w.ti ihit8d   t0 thG ?re ti*ua sp3aii%xl   La the policy.

            03 the ccatrury auoh doci3133.    ic bzsed equsrely
or& t:o ~rort?C that tho.polioyholk    - ian a mutual inr?umnce
ccri1;_3az;T
          besoms   in efToct a stookholC!er ar~d the oonstitu-
:io;?;l provision    quoted by you prohibits   a retool blstrict
Snx   beomin~    such a stoo'kholifsr. It follo:~3 that the oere
Scot that p,-etikim nero paid by third parties would not aS-
rect ths cc~ool.~istrict~s     r&-&t or lack of right to beoom
a px-
    -*+cyhol&or   in a~nutual  insurance  ompany.     38 therefore
agree that the coatYaot of iwmxnoe        is illegal evea though         .
et.-
wa~ pYZiW9     is not paid by thG OChOoi GiStYfOt.

           As ve un&xstunU     your,lettor   no. policy h&    as yi3t
$xz2   ItcUOdby the mtual     Cori~    to tha SOhOOl   aif3w0t     and
thmofore   tiio quo&loo.-&    to whether or not there is any
3r5rciplo  'or mthozI by wh&h     the distrfot Could .OOilGCt~ fO*
rt;, loss a3xr.a.Sire    oooua*reU in purely hypothotLoal      and
~$8 Co zot bvlieve this,depE+.Uent     should czp,ress an opinion
thorooix.

           %'G hopa.thGt   thiG'&siOn     viii1 be htip,fUi t0 pOU
IX ",~a dc~omimtion      of your problen.




                                                           DonaldGay
                                                           .Assistant
                          .